Citation Nr: 9906338	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  93-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


REMAND

The appellant had a period of active duty for training from 
June 11 to June 25, 1988.  This matter came to the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.  The appeal was 
denied by the Board in an April 1997 decision.  The Board's 
decision was appealed to the United States Court of Veterans 
Appeals (Court).  In September 1998, the Court granted a 
joint motion of the parties, vacated the Board's decision, 
and remanded the case to the Board for further action.

In light of deficiencies cited in the joint motion of the 
parties and in accordance with the Court's order, the case is 
REMANDED to the RO for the following actions:

1.  If the appellant requests 
assistance in obtaining any 
additional evidence, the RO should 
provide any indicated assistance.

2.  The RO should schedule the 
appellant for an examination by a 
board of two physicians with 
appropriate expertise to determine 
the nature, extent and etiology of 
all currently present back 
disorders.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiners for review.  The examiners 
should provide their opinions as to 
whether it is at least as likely as 
not that the appellant's pre-
existing back disability underwent a 
chronic increase in severity during 
service and, if so, whether the 
service increase in severity was 
clearly and unmistakably due to 
natural progress.  The physicians 
should also provide their opinions 
with respect to each currently 
present back disorder as to whether 
it is at least as likely as not that 
the disorder is etiologically 
related to the back injury sustained 
by the appellant in service in June 
1988, to include whether any 
currently present disorder was 
chronically worsened by the service 
back injury.  The rationale 
supporting each opinion expressed 
must also be provided. 

3.  Then, the RO should review the 
claims file and ensure that the 
requested development has been 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to service 
connection for back disability.  

4.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the appellant and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


